        Case 1:19-cr-00463-DLC Document 208 Filed 01/25/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :             S9 19cr463-6(DLC)
                -v-                      :
                                         :                    ORDER
 BENZION ZIRKIND,                        :
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     The defendant having informed the Court that he prefers the

February 5, 2021 sentencing proceed in-person, it is hereby

     ORDERED that the sentencing shall proceed as scheduled on

February 5, 2021 at 10 a.m. in a courtroom to be determined at

later time at 500 Pearl Street.        In light of the ongoing COVID-

19 pandemic, it is hereby

     ORDERED that all individuals seeking entry to 500 Pearl

Street must complete a questionnaire and have their temperature

taken before being allowed entry into the courthouse.            To gain

entry to 500 Pearl Street, follow the instructions provided

here:

            https://nysd.uscourts.gov/sites/default/files/2020-

            07/SDNY%20Screening%20Instructions.pdf
         Case 1:19-cr-00463-DLC Document 208 Filed 01/25/21 Page 2 of 2



     IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.            Individuals

also must wear face masks at all times in the courthouse unless

the Court authorizes their removal.

     IT IS FURTHER ORDERED that by Thursday, January 28, 2021,

defense counsel must advise the Court of how many spectators

will attend the sentencing.        The parties must advise the Court

by the same date how many individuals will be seated at

counsel’s tables.       Special accommodations may need to be made if

more than ten spectators are expected to attend, or more than

three individuals are expected to be seated at each counsel’s

table.

     IT IS FURTHER ORDERED that members of the press and family

members who are not able to attend the in-court sentencing of

the defendant may listen to the sentencing through a

telephone link by calling 888-363-4749 and using access code

4324948.

Dated:       New York, New York
             January 25, 2021

                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                       2
